DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 was entered.
Status
1.	Claims 1-5 and 8-17 as filed on 14 October 2019 restricted the scope of the claimed invention to SEQ ID NO:416 encoded by SEQ ID NO:415.  These claims were examined and rejected in an Office action mailed on 7 January 2021.  Applicant responded on 8 February 2021.  Claims 1-5 and 8-17 were examined and rejected in an Office action mailed on 5 May 2021.  Applicant filed an after-final response (1 June 2021) which was not entered (30 June 2021).  Applicant filed an RCE on 22 July 2021 for examination of the claims submitted 1 June 2021.  Claim 14 was cancelled and claim 24 was added.
Claims 1-5, 8-13, 15-17 and 24 are examined herein.

Examiner’s Notes 
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-5, 8-13, 15-17 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant arguments filed on 1 June 2021 were fully considered but are not persuasive.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the specification, Applicant summarizes that the claimed invention relates to methods of altering biomass composition in plants and includes dedicated energy crops such as Panicum virgatum L. (switchgrass).  Spec., p. 3.  The invention focuses on the transgenic expression of polypeptides.  E.g., Id., p. 6.  
The specification describes isolating coding sequences from P. virgatum.  Id., pp. 107-08.  The specification confirms the source of SEQ ID NOs: 415 & 416 as P. virgatum.  Id., p. 34.
Protein homologs of SEQ ID NO:416 are described in Fig. 7 (Id., p. 21) and listed in the body of the specification.  Id., pp. 34.  Applicant states that the “polypeptide can Id., p.8.  In Example 6 Applicant describes that transgenic plants that express SEQ ID NO:416 (UAC-15 / Ceres Clone 1804732) shows increased sucrose.  In Example 7, Applicant describes the NIR conversion prediction.  Id., p. 111-12.  (See also the definition of “NIR Model” on page 26.)
Claim 1 is drawn to a method that involves growing a plant cell comprising an exogenous nucleic acid with a regulatory region operably linked to a polynucleotide that is 95% sequence-identical to SEQ ID NO:415 or encodes a polypeptide at least 95% sequence-identical to SEQ ID NO:416.  Claim 1 includes a regeneration step but does not include a transformation step.  Further, claim 1 now requires that a plant produced from the plant cell has increased sucrose content or increased glucose release.  Dependent claim 2 restricts the claim to SEQ ID NO:416 itself; and claim 5 requires SEQ ID NO:415.  Dependent claim 3 restricts the difference in biomass to an increase of sucrose content and dependent claim 4 requires an increase in glucose release.
Independent claim 8 is drawn to a method that requires introducing into a plant cell an exogenous nucleic acid with a regulatory region operably linked to a polynucleotide that is either 95% sequence-identical to SEQ ID NO:415 or encodes a polypeptide at least 95% sequence-identical to SEQ ID NO:416.  The claim also requires selecting the plant for increased sucrose content or increased glucose release.  
Dependent claim 11 restricts the genus of claimed polypeptides to ones at least 97% sequence identical to SEQ ID NO:416; and claim 12 restricts the claimed genus of nucleotide sequences to those at least 97% sequence identical to SEQ ID NO:415.  Dependent claim 9 requires an increase in sucrose content and dependent claim 10 requires increased glucose release.
Independent claim 13 is drawn to a transgenic plant cell comprising an exogenous nucleic acid comprising a regulatory region operably linked to a polynucleotide that is either 95% sequence-identical to SEQ ID NO:415 or encodes a polypeptide at least 95% sequence-identical to SEQ ID NO:416.  The claim also requires that a plant produced from the plant cell has an increased sucrose content or an increased glucose release.  

Thus the claims read on a number of large genera.  In addition to the polypeptide variants argued in detail in the previous Office action, the claims also read on polynucleotide variants.  
Just regarding sequence variants, all of claims 1, 8 and 13 include within their scope all variants of the polynucleotide sequence SEQ ID NO:415 that are at least 95% sequence-identical.  Thus included within this scope of variants of SEQ ID NO:415 are, for example, both (a) a single insertion into the sequence which would cause a reading frame shift and (b) changing potentially a single nucleotide to form a premature stop codon.  Both of these variants would fall well within the claimed scope.  Therefore the scope of all polypeptides encoded by SEQ ID NO:415 includes a large genus of frame-shift polypeptides and all fragments of the polypeptide comprising SEQ ID NO:416.  No fragments or polypeptides arising from frame shifts are described in the instant specification.
Furthermore, the only activity suggested in the instant specification arises from the transgenic expression of a polypeptide.  No independent activity for a polynucleotide is suggested or described – Applicant is not claiming antisense suppression of SEQ ID NO:415’s expression.  
Thus, if the first TAC (TAC) codon is changed to TAG (UAG) – only a single nucleotide – this would produce the polypeptide MEPRCSVMVL ALAAALSVAV A.  These is no evidence that transgenic expression of this 21-mer would produce any phenotype.  Similarly, introducing an additional nucleotide after the fourth codon would produce the following polypeptide from the same start codon.  
MEPRMLRDGPGPRRRAIRRSGLRPAGPEREHYHQMGHHVVDA*RLCRGGDDQQLPDVPAD
HGAGVDGGVDVGQEGGDLVHGGRAGHGAGRLLPLQGQHPALLQAHPRRRGPAARRALQPA
DRQLLPGRRHQRLRPGPRRRRRRVPGQRRPGRHHQPHRQGAQELHAARPRPWVHLRPRQG
RPLHRLPHARPPPQDPGTHDVERDVHLLAVPGVQVPVLLRLFLLLLQRHHRALRQVRLRL
RAQDLRPGRLEAAAGGDGEAHARGGDARAPGQGGAAAAVHDAHVPRARALARQAQLQGVL
ARQDRHHQLQLPHELHAVDARRAAPQPRQHHRGLQLRLQARRCLRIHQ*HGHVLRAQVLQ
RPPHAGGAVRERAVGGAHAQGRQHLHLQAGLGVPAQGLLQRR*VPDAAAGRLPLPAQRRP
AGPRGVAGRRGGGRRGVPGAGRGMRHEKNTGERST*R*NRPAWGEKDDDVLLCRYSRRFD
F*VSGLVWISKFFFL


Regarding the polypeptide variants, the scope of the pending variants satisfies the written description requirement.
The protein art describes that minor changes to a polypeptide's sequence can abolish activity.  For example, Hill & Preiss describes that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the "nonconservative" amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the "conservative" amino acid arginine drastically reduces enzyme activity.  Hill & Preiss (1998) Biochem Biophys Res Commun 244(2):573-77, e.g. Table 1.  See also Rhoads et al. which describes that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3), whereas mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate.  Rhoads et al. (1998) J Biol Chem 273(46):30750-56, 30753 (Fig. 3).
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al.(2004) Proc Natl Acad Sci USA 101:9205-10, 9209 (rt. col., para. 2).  Thus, according to Guo et al., changing up to 44 amino acids in SEQ ID NO:416 has a high likelihood of inactivating the protein.
Therefore one skilled in the art would not be able to envision, for example, the claimed genus of polynucleotides that are up to 5% sequence-variant from the claimed SEQ ID NO:415 that would also be active in the instant invention.
The Federal Circuit provides a two-prong approach to satisfying the written description requirement.  The court held that in the event that a sufficient number of species are not described, the written description requirement may be satisfied by describing structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. Id.
Applicant, however. also fails to describe structural features common to members of the claimed genus of transgenic biomass-modulating polynucleotides that share at least 95% sequence identity with SEQ ID NO:415.  Applicant fails to provide any structure / function analysis of the native protein and Applicant fails to describe any structure / function analysis of the protein when expressed transgenically.
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is claiming the transgenic overexpression of sequence variants of SEQ ID NO:415, but not defining why such overexpression brings about changed biomass.  Nor does Applicant describe the native activity of the polypeptide.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and still retain activity in the instant invention.  
Hence, Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:415 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of genera as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.  
Applicant’s Arguments & Response
Id., pp. 7-8.  Applicant concludes that conserved domains are described.  Id., p. 8.  
In response, the sequences shown in the alignments are polypeptide sequences.  An alignment of polypeptide sequences is not persuasive regarding the current written description rejection.
Otherwise, the arguments in the 5 May 2021 final rejection on pages 9-14 is incorporated by reference.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published on 9 April 2009.
Claim 24 is drawn to a cell from the transgenic plant of claim 13 but claim 24 does not required any identifying characteristic.  The transgenic plant is not required to be homozygous for the transgene – it could be hemizygous.  In that case, some of the reproductive cells in that plant would not have the transgene and would thus be indistinguishable from a reproductive cell in any plant.
This is a new rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-5, 8-13, 15-17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published on 9 April 2009 in view of Waclawovsky et al. (2010) Plant Biotech J 8:263-76 (published 2 March 2010) and Khanal et al. (2007) Biotech Bioeng 98(5):978-85.
Applicant arguments filed on 1 June 2021 were fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As seen in the alignment below, Troukhan & Mascia teaches a polypeptide with the same sequence as instant SEQ ID NO:416 and thus falling within the scope of the genus claimed in independent claims 1, 8 and 13.  
Troukhan & Mascia does not provide a working example featuring its SEQ ID NO:14020 / instant SEQ ID NO:416, but Troukhan & Mascia does teach making a transgenic plant cell and plant which expresses its SEQ ID NO:14020.  Troukhan & Mascia, claims 4 and 8-10.
Since Troukhan & Mascia does not teach a working example featuring instant SEQ ID NO:416, it also does not teach any improved properties associated with the transgenic expression of instant SEQ ID NO:416.  However, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v TWi Pharm., Inc., 773 F.3d 1186, 1195, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that a transgenic plant exhibits the increase in sucrose or the increase of glucose release; and thus the claimed invention is indistinguishable from the prior art.  According to the hypothesis of Applicant's specification, the beneficial properties flow from creating a transgenic plant expressing instant SEQ ID NO:416.  Therefore, under the holding of In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.  
Independent claim 1 is drawn to growing a cell which expresses a polypeptide falling within the scope of the claim and then regenerating a plant from the cell.  Such a step is necessary to accomplish the teachings in Troukhan & Mascia to regenerate a plant from a plant cell.  Thus claim 1-4 are obvious.
Independent claim 8 is transforming a plant with an exogenous vector encoding, e.g. instant SEQ ID NO:416, and then selecting a plant for increased sucrose content or increased glucose release.  Troukhan & Mascia provides extensive teachings about using the its transgenic plants to improve biomass generation.  E.g. Troukhan & Mascia, paras. 0100 & 0104.  Also in paragraph 0100, Troukhan & Mascia teaches sucrose-based energy crops.  Regarding using plants for bioenergy production, Waclawovsky et al. teaches that increasing sucrose content is valuable.  E.g., Waclawovsky et al., p. 
Another aspect of improved biomass crop / energy crop is increased glucose release.  E.g., Khanal et al., p. 978.  Therefore selecting a transgenic plant for increased glucose release is obvious and thus claim 10 is obvious.
Instant claims 13-14, 16 and 24, which are composition claims to a plant cell or plant, are also obvious in view of the above claims.  
Claim 16, in its previously presented version (see supra), is also obvious for the above reasons.  Troukhan & Mascia’s claims 9, 11 and 13-14 render claim 17 obvious.
Troukhan & Mascia teaches improving “sucrose-based energy crops like Saccharum sp.” (para. 100) and thus claim 15 is obvious.
Troukhan & Mascia does not teach the nucleic acid sequence that encodes its SEQ ID NO:14020.  However, obtaining a nucleic acid molecule that encodes a given polypeptide is routine in the art and merely involves basic techniques known in the prior art.  See, e.g., In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417, 1424 (Fed. Cir. 2009).  Given this, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to obtain a polynucleotide encoding the polypeptide of claims 1 and 8, and the exact sequence is merely a design choice.  Therefore claims 5 and 12 are obvious.
Applicant’s Arguments & Response
Applicant traverses the rejection of record.  Response, pp. 8-11.  Applicant argues that the increased “sucrose content or glucose release is neither an obvious nor an inherent feature.”  Id., p. 9.  Applicant emphasizes it is not an inherent feature of expressing SEQ ID NO:416 in a plant and analyzes the rejection under the inherency standard.  Id.  Applicant cites to In re Robertson, 169 F.3d 743, 49 U.S.P.Q.2d 1949 (Fed. Cir. 1999).  Id.
Applicant also states that “[a]s acknowledged in the Action, Troukhan does not teach a transgenic plant comprising SEQ ID NO:416.”  Response, p. 8.  This is simply not true.  The action from June states “Troukhan & Mascia does teach making a transgenic plant cell and plant which expresses its SEQ ID NO:14020 [i.e. SEQ ID NO:416].”  Office action 5 May 2021, p. 15.
Par Pharm., Inc. v. TWi Pharm., Inc. overturned the district court’s decision regarding inherency.  Response, p. 9.  Applicant, however, does not explore the reasoning in the Federal Circuit’s decision.  The Federal Circuit in Par Pharm. established a two prong test:  
A party must, therefore, meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis—the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. 

Par Pharm., Inc. v. TWi Pharm., Inc., 773 F.3d at 1195-96, 112 USPQ2d at 1952 (emphasis added).  Here, Applicant is claiming beneficial properties arising from expression of SEQ ID NO:416 in a transgenic plant.  But the prior art teaches creating such a plant.  Neither the specification not the claims in question recite any additional steps or characteristics that distinguish making the claimed plant from the prior art plant.  It is a natural result from the combination of elements explicitly taught by the prior art.
As held by the Supreme Court in 1945, “[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect.”  General Elec. Co. v. Jewel Incandescent Lamp Co., 326 US 242, 249, 67 USPQ 155, 158 (1945).  
Applicant cites to two Exhibits.  Response, pp. 10-11.  
Neither Exhibit seems to have been actually attached to the response.  Applicant’s analysis of Exhibit I suggests it is relevant to the inherency analysis associated with a rejection under 35 USC 102.  (An online search failed to find Exhibit 1.)  It is not further considered.
Ex parte Christensen and Hund et al., Appeal No. 2019-002834, October 24, 2019) was reviewed by the examiner.  First, it was not a precedential decision.  Second, it features a declaration from Dr. Pennell regarding expressing of the polypeptide in question in a plant.  Ex parte Christensen, p. 3.  No such declaration exists in the instant application.  
Continuing, the Board’s decision under 35 USC 103 (pp. 5-7) does not discuss the declaration, nor does the Board discuss any inherency aspects.  The Board discusses the lack of teachings in the prior art references connecting the polypeptide to Id., p. 6.  However, all citations from the Board’s decision presented by Applicant come from the 35 USC 102 part of the rejection.  
Applicant’s invention is directed at increasing conversion efficiency.  E.g., Spec, pp, 1, 3, 26.  In paragraph 0012, Troukhan & Mascia teaches using its invention to benefit e.g. biomass and conversion efficiency.


US-12-286-964-14020
; Sequence 14020, Application US/12286964
; Publication No. US20090094717A1
; GENERAL INFORMATION
;  APPLICANT: Maxim Troukhan
;  APPLICANT: Peter Mascia
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING POLYPEPTIDES CONFERRING
;  TITLE OF INVENTION:MODULATED PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1716PUS2
;  CURRENT APPLICATION NUMBER: US/12/286,964
;  CURRENT FILING DATE: 2008-12-01
;  PRIOR FILING DATE:
;  PRIOR APPLICATION NUMBER: 60/997,507
;  PRIOR FILING DATE: 2007-10-03
;  NUMBER OF SEQ ID NOS: 21783
; SEQ ID NO 14020
;  LENGTH: 443
;  TYPE: PRT
;  ORGANISM: Panicum virgatum
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Useful for making plants with altered carbohydrate content
US-12-286-964-14020

  Query Match             100.0%;  Score 2426;  DB 8;  Length 443;
  Best Local Similarity   100.0%;  
  Matches  443;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEPRCSVMVLALAAALSVAVAYDPLDPNGNITIKWDIMSWTPDGYVAVVTINNFQMYRQI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEPRCSVMVLALAAALSVAVAYDPLDPNGNITIKWDIMSWTPDGYVAVVTINNFQMYRQI 60

Qy         61 MAPGWTVGWTWAKKEVIWSMVGAQATEQGDCSRFKGNIPHCCKRTPAVVDLLPGVPYNQQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MAPGWTVGWTWAKKEVIWSMVGAQATEQGDCSRFKGNIPHCCKRTPAVVDLLPGVPYNQQ 120

Qy        121 IANCCRGGVISAYGQDPGAAVAAFQVSVGQAGTTNRTVKVPKNFTLLGPGPGYTCGPAKV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IANCCRGGVISAYGQDPGAAVAAFQVSVGQAGTTNRTVKVPKNFTLLGPGPGYTCGPAKV 180

Qy        181 VPSTVFLTPDRRRKTQALMTWNVTCTYSQYLASKYPSCCVSFSSFYNDTIVPCAKCACGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VPSTVFLTPDRRRKTQALMTWNVTCTYSQYLASKYPSCCVSFSSFYNDTIVPCAKCACGC 240

Qy        241 EHKTCVQGDSKRPLAVTGKHTHAAATRGHRDKEAPLLQCTTHMCPVRVHWHVKLNYKEYW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EHKTCVQGDSKRPLAVTGKHTHAAATRGHRDKEAPLLQCTTHMCPVRVHWHVKLNYKEYW 300

Qy        301 RAKIAITNFNYRMNYTQWTLVAQHPNLDNITEVFSFDYKPVVAYGSINDTAMFYGLKYFN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RAKIAITNFNYRMNYTQWTLVAQHPNLDNITEVFSFDYKPVVAYGSINDTAMFYGLKYFN 360

Qy        361 DHLMQAGPYGNVQSEVLMRKDASTFTFRQGWAFPRKVYFNGDECQMPPPDAYPYLPNAAL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DHLMQAGPYGNVQSEVLMRKDASTFTFRQGWAFPRKVYFNGDECQMPPPDAYPYLPNAAL 420


              |||||||||||||||||||||||
Db        421 PAPVASLGAAVVAVVAFLVLVVV 443


Conclusion
5.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663